                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


W. H. WALL FAMILY HOLDINGS,
LLLP,

     Plaintiff,
                                                  Jury Trial Demanded
v.
                                                  Civil Action No. 6:21-cv-127
STRYKER CORPORATION,

     Defendant.


                  COMPLAINT FOR PATENT INFRINGEMENT
       Pursuant to the Federal Rules of Civil Procedure, W. H. Wall Family

Holdings, LLLP (“WFH”) files its Complaint for Patent Infringement against

Defendant Stryker Corporation (“Defendant”), showing this Court as follows.

                              NATURE OF THE ACTION

       1.     WFH is the owner by assignment of U.S. Patent No. 6,974,475 (the

“ʼ475 Patent”). [A true and correct copy of the ʼ475 Patent is attached hereto as

Exhibit 1]. The ʼ475 Patent is a pioneering patent in the field of medical stent

technology, with a priority date of December 8, 1987, and a term ending on

December 12, 2022.

       2.     This action arises out of Defendant’s infringement of certain claims of

the ʼ475 Patent.
                                    THE PARTIES

      3.     Plaintiff WFH is a limited liability limited partnership organized and

existing under the laws of the state of Georgia. WFH’s principal place of business

is in Stone Mountain, Georgia.

      4.     Defendant claims to be one of the world’s leading medical technology

companies, offering products and services in orthopaedics, medical and surgical,

and neurotechnology and spine.

      5.     Upon information and belief, Defendant is a corporation organized

and existing under the laws of the state of Michigan, with its principal place of

business in Kalamazoo, Michigan. Upon information and belief, Defendant further

maintains an office, and regularly does business, in the State of Texas, including

maintaining an office in this District.

                             JURISDICTION AND VENUE

      6.     This action arises under the patent laws of the United States, including

35 U.S.C. §§271, 281, and 284-285.

      7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§1331 and 1338(a).

      8.     This Court has personal jurisdiction over Defendant.

      9.     Venue is proper in this judicial district pursuant to 28 U.S.C.

§1400(b).



                                          2
                  ATHEROSCLEROSIS AND STENT TECHNOLOGY

      10.    Atherosclerosis is a buildup of cholesterol and fatty deposits, i.e.,

plaque, that narrows or blocks blood flow within arteries. Coronary artery disease

(“CAD”) is a form of atherosclerosis in which plaque narrows or blocks blood flow

in the arteries supplying the heart. Similarly, peripheral artery disease (“PAD”) is

a form of atherosclerosis in which plaque narrows or blocks blood flow in arteries

not leading to heart, such as those leading to an arm or leg.

      11.    These blockages, or atherosclerotic lesions, are frequently treated with

percutaneous transluminal intervention (PTI).

      12.    Initial PTI procedures included coronary angioplasty, first performed

by Andreas Greuntzig in 1977.

      13.    During an angioplasty procedure, a specially designed catheter with a

tiny balloon is carefully guided through the artery to the blockage, then inflated to

widen the opening and increase blood flow within the artery. Although largely

effective, angioplasty occasionally resulted in a number of adverse effects,

including damage to the artery or post-operative closure of the artery.

      14.    Over time, doctors have recognized that these adverse effects from

treating atherosclerosis with angioplasty alone may be mitigated by using stents in

conjunction with angioplasty. A stent is a wire mesh tube or “scaffold” that is

permanently implanted in the artery to keep the artery open and can be combined



                                          3
with angioplasty to treat atherosclerosis. The stent helps support the inner wall of

the artery following the PTI procedure.

      15.    Generally speaking, there are two types of stents: (1) balloon-

expandable stents and (2) self-expandable stents.

      16.    Balloon-expandable stents are biased in a collapsed position and the

surgeon uses an angioplasty balloon to expand and set the stent within the arterial

segment containing the blockage. With balloon-expandable stents, a balloon is

inflated to compress the plaque that has built up inside the artery against the

artery’s wall. The stent, which was carried on the deflated balloon, expands when

the balloon expands, and is pushed into place in the artery. The balloon is then

deflated and removed along with the catheter, leaving the stent in place.

      17.    Self-expandable stents are biased in an expanded position but are

constrained within a delivery mechanism until placement, when the surgeon

removes the constraining device allowing expansion of the stent. With self-

expandable stents, the surgeon may also utilize balloon angioplasty to expand the

artery prior to stent placement.

                       OTHER USES OF STENT TECHNOLOGY

      18.    Other lumens in the human body may also become obstructed through

either malignant or benign growths or injury, including bile ducts.




                                          4
      19.    Biliary stenting is a procedure widely used to remedy biliary

obstructions. A biliary stent is a small, expandable mesh tube or “scaffold” usually

made of metal or plastic that is placed at the location of the obstruction and

expanded to provide a passage through the obstruction to increase the flow of bile

through the duct. The stent helps support the inner wall of the lumen.

      20.    Other uses of stents also include the treatment of certain aneurysms.

An aneurysm is a weakening in the wall of a lumen, such as an artery or vein, that

causes the lumen to bulge and risk rupture. For instance, wide-necked aneurysms

may be treated by the placement of one or more coils into the aneurysm, causing

clotting of blood within the aneurysm to and the reduction of the likelihood of

rupture. In certain cases, the coils are further supported by a stent to avoid the

coils’ displacing from the aneurysm and blocking the lumen.

      21.    Treatment of wide-necked aneurysms through a stent-supported

embolization coil is similar to the treatment of cardiovascular occlusions to the

extent that, in both treatments, a surgeon places a stent in the affected area of the

lumen via a catheter guided to the area. The treatment of wide-necked aneurysms

include an additional step of deploying one or more embolization coils into the

aneurysm after placement of the stent, as shown below:




                                           5
                                 THE ʼ475 PATENT

      22.    In 1981, while he was working as a visiting clinical professor at

Emory Dental School, Dr. Wall became acquainted with Dr. Greuntzig, who had

recently joined the Emory faculty. Dr. Wall studied the balloon angioplasty therapy

pioneered by Dr. Greuntzig and concluded that arterial blockage would likely

return in patients—a condition referred to as restenosis. Dr. Wall considered this

issue and began working on ideas to address this problem. Initially, he tried to

develop an ultrasound method to remove the blockage.

      23.    After experimenting with this idea, Dr. Wall concluded that this

method was not a viable solution. On or about October 15, 1984, he conceived the

invention of inserting a sleeve into an artery following an angioplasty procedure.

The sleeve would then effectively hold open the artery and prevent restenosis. Dr.

Wall filed a disclosure document with the USPTO in December 1984, and filed

patent application no. 07/129,834 (the “ʼ834 Application”) on December 8, 1987.



                                          6
        24.   The ʼ834 Application duly issued as the ʼ475 Patent on December 13,

2005.

        25.   WFH is the owner by assignment of all rights in the ʼ475 Patent.

        26.   The ʼ475 Patent relates generally to a prosthesis that can be inserted

into a bodily lumen while in a collapsed position, and then expanded in order to

prevent restenosis in the lumen. WFH has the right to enforce the ʼ475 Patent and

to recover all damages available under law.

        27.   As an example, Claim 39 of the ʼ475 Patent provides:

              39. A stent for placement into a narrowed opening of a lumen of the

        human body and for maintaining at least a minimum opening within the

        lumen, said stent comprising:

              a radially collapsible sleeve formed in a mesh and a coating applied

                 thereto,

              said sleeve defining a plurality of openings throughout the mesh to

                 allow tissue to grow therethrough, and

              said mesh being biased toward either its collapsed position or its

                 expanded position.

        28.   The ʼ475 Patent, and Dr. Wall’s invention described therein, have

been the subject of numerous articles, including a 2006 article in the Wall Street

Journal, entitled “Will Stent Makers Fight Dentist’s Patent Tooth and Nail?”



                                           7
       29.    In 2008, Plaintiff’s predecessor-in-interest sued Boston Scientific

Corp. in a well-publicized action, asserting infringement of ʼ475 Patent by various

stent products of Boston Scientific. This parties settled this litigation on

confidential terms.

       30.    Upon information and belief, Plaintiff caused a notice to be sent to

Defendant regarding the existence of the ʼ475 Patent and inviting Defendant to

enter into negotiations regarding a license in 2011. Plaintiff did not receive a

response to this letter.

       31.    Upon information and belief, Defendant then acquired certain

neurovascular division assets and related facilities of Boston Scientific in late

2011, including its Neuroform EZ and Wingspan stents, but not the Neuroform

Atlas stent that Defendant developed after this transaction.

       32.    Defendant has been on notice of the ʼ475 Patent and Defendant’s

infringement of the ʼ475 Patent since at least 2011.

                 DEFENDANT’S NEUROFORM ATLAS STENT SYSTEM

       33.    In May 2019, the U.S. Food and Drug Administration (the “FDA”) in

issued a Pre-Market Approval for the Neuroform Atlas Stent System (the “Accused

Product”), stating the product was approved for use with neurovascular

embolization coils in the anterior circulation of the neurovasculature for the

endovascular treatment of patients ≥ 18 years of age with saccular wide-necked



                                           8
(neck width ≥ 4 mm or a dome-to-neck ratio of < 2) intracranial aneurysms arising

from a parent vessel with a diameter of ≥ 2.0 mm and ≤ 4.5 mm.

[May 16, 2019, Pre-Market Approval for the Neuroform Atlas Stent System,

a copy of which is attached hereto as Exhibit 2, at p. 1].

      34.      The Neuroform Atlas Stent System comprises “[a] self-expanding,

open-cell, nitinol stent with three radiopaque markerbands on each end (proximal

and distal) and four interconnects between the central stent segments, designed to

provide support for the coil mass within the aneurysm and minimize stent

deflection.”

[Stryker Neurovascular, NEUROFORM ATLAS STENT SYSTEM DIRECTIONS FOR USE

(the “Atlas DFUs”), p. 2, a true and correct copy of which is attached hereto as

Exhibit 3].

      35.      The Accused Product further comprises a radially collapsible sleeve

formed in a mesh with, upon information and belief, a coating applied thereto

through, e.g., electropolishing.

      36.      The Accused Product further comprises a sleeve defining a plurality

of openings throughout the mesh to allow tissue to grow therethrough.

      37.      The Atlas DFUs further explain that a delivery catheter is used to

position the Accused Product in a lumen. [Ex. 3, pp. 27-30]. Once properly

positioned, the Atlas Stent is expanded by removal of a constricting covering



                                           9
sheath. [Ex. 3, p. 30]. Once fully expanded, the deployment of the stent is

completed by removal of the delivery catheter. [Ex. 3, p. 30].

       38.   The Accused Product thus further comprises a mesh stent that is

biased towards its open position, but constrained within a sheath until allowed to

expand after placement by the surgeon.

       39.   WFH has satisfied all statutory obligations required to collect pre-

filing damages for the full period allowed by law for infringement of the ʼ475

Patent.

       40.   All other conditions precedent to the assertion of the claims herein

have been satisfied or waived.

                                   COUNT I
                      DIRECT INFRINGEMENT—ʼ475 PATENT

       41.   WFH incorporates by reference as if fully set forth herein its

averments in Paragraphs 1-40, above.

       42.   As set forth above, the Accused Product comprises, literally or

through the doctrine of equivalents, each limitation of at least Claim 39 of the ʼ475

Patent.

       43.   Defendant has manufactured, sold and offered for sale the Accused

Product within the U.S. since at least May 2019, in violation of 35 U.S.C. §271, et

seq.




                                         10
      44.    On information and belief, including the allegations above showing

knowledge and intent, despite having knowledge of the ’475 patent and knowledge

that it is directly infringing one or more claims of the ’475 patent, Defendant has

nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Defendant’s infringing activities relative to the ’475

patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an

egregious case of misconduct beyond typical.

      45.    WFH has been, and continues to be, damaged by Defendant’s

infringement of the ʼ475 Patent, in an amount not less than a reasonable royalty,

together with interests and costs as fixed by this Court pursuant to 35 U.S.C. §284.

      46.    WFH is entitled to recover from Defendant the damages sustained by

WFH as a result of Defendant’s wrongful acts in an amount subject to proof at

trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court.

      47.    WFH has incurred and will incur attorneys’ fees, costs, and expenses

in the prosecution of this action. The circumstances of this dispute may give rise to

an exceptional case within the meaning of 35 U.S.C. § 285, and WFH is entitled to

recover its reasonable and necessary attorneys’ fees, costs, and expenses.




                                          11
                                     JURY DEMAND

      48.      WFH hereby requests a trial by jury pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

                                  PRAYER FOR RELIEF

      49.      WFH respectfully requests that the Court find in its favor and against

Defendant, entering a judgment in favor of WFH and granting the following relief:

            a) Finding that Defendant has infringed the ʼ475 Patent as alleged

               herein;

            b) Requiring an accounting of all damages sustained by WFH as a result

               of the acts of infringement by Defendant;

            c) A preliminary and permanent injunction against Defendant, its

               subsidiaries, or anyone acting on its behalf from making, using,

               selling, offering to sell, or importing any products that infringe the

               ʼ475 Patent and any other injunctive relief the Court deems just and

               equitable;

            d) Awarding to WFH damages under 35 U.S.C. §284, including not less

               than a reasonable royalty and up to treble damages;

            e) Requiring Defendant to pay WFH pre-judgment and post-judgment

               interest on the damages awarded;

            f) Awarding to WFH the statutory costs of this action;



                                            12
   g) Finding this to be an exceptional case and requiring Defendant to pay

      to WFH its attorneys’ fees and non-statutory costs incurred in this

      action under 35 U.S.C. §285; and

   h) Awarding WFH such other and further relief as this Court deems just

      and appropriate, premises considered.



This 5th day of February, 2021.

                                         Respectfully submitted,

                                         LOCKE LORD LLP

                                         By:/s/ Bryan G. Harrison
                                         Bryan G. Harrison
                                         Attorney-in-Charge
                                         bryan.harrison@lockelord.com
                                         TX State Bar No. 09112600


                                         3333 Piedmont Rd, NE
                                         Terminus 200, Suite 1200
                                         Atlanta, GA 30318
                                         (404) 870-4600—Telephone
                                         (404) 806-5622—Facsimile




                                  13
